SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2013 CRAFT BREW ALLIANCE, INC. (Exact Name of Registrant as Specified in Charter) Washington 0-26542 91-1141254 (State or Other Jurisdiction of Incorporation) (Commission file number) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, OR 97227-1733 (Address of Principal Executive Offices, Zip Code) (503) 331-7270 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 31, 2013, Craft Brew Alliance, Inc. (the “Company”) issued a press release announcing its 2013 financial outlook and preliminary financial results for 2012. A copy of the press release is furnished as Exhibit 99.1 to this report and incorporated by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: The following exhibit is furnished with this Form 8-K: Exhibit 99.1 Press Release dated January 31, 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRAFT BREW ALLIANCE, INC. Dated:January 31, 2013 By: /s/ Mark D. Moreland Mark D. Moreland Chief Financial Officer and Treasurer 3
